DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-11 of Remarks, filed November 5, 2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the aforementioned claim and its depending claims has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Carpenter on March 1, 2020.

The application has been amended as follows: 

Claim 1
A thin film capacitor comprising: a first electrode layer, a dielectric layer stacked on the first electrode layer, and a second electrode layer stacked on the dielectric layer, wherein the dielectric layer includes a layered void aggregation region formed in the dielectric layer between the first electrode layer and the second electrode layer and which extends in a direction each thin layer of the plurality of thin layers in which proportions occupied by the plurality of voids in a cross-sectional area 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a thin film capacitor comprising a dielectric layer having a void aggregation region including a plurality of voids, wherein each void has a diameter of 10 nm or more. The void aggregation region is set when the dielectric layer is divided into a plurality of thin layers in a stacking direction and each thin layer having proportions occupied by the plurality of voids in a cross-sectional area is 5% or more is continuous over 20 nm in the stacking direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848